IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-10974
                       Conference Calendar
                        __________________

LANDERS ISOM, III,

                                      Plaintiff-Appellant,

versus

EVERETT YOUNG, District Judge,

                                      Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 95-CV-761-A
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Isom argues that the district court abused its discretion in

dismissing his 42 U.S.C. § 1983 civil rights complaint against

Judge Everett Young on grounds of absolute judicial immunity.

Judge Young's actions were within the scope of his jurisdiction,

thus affording him absolute judicial immunity.   The district

court did not abuse its discretion by dismissing Isom's complaint

pursuant to 28 U.S.C. § 1915(d).   See Stump v. Sparkman, 435 U.S.
349, 356-57 (1978).

     We caution Isom that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10974
                                -2-


To avoid sanctions, Isom is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.   See 5th Cir. R. 42.2.